                                           Case 2:17-cv-00119-SPL Document 103 Filed 02/15/19 Page 1 of 14



                                     1    Robert T. Mills (Arizona Bar #018853)
                                          Sean A. Woods (Arizona Bar #028930)
                                     2    Jordan C. Wolff (Arizona Bar #034110)
                                          MILLS + WOODS LAW, PLLC
                                     3
                                          5055 North 12th Street, Suite 101
                                     4    Phoenix, Arizona, 85014
                                          Telephone (480) 999-4556
                                     5    docket@millsandwoods.com
                                          Attorneys for Plaintiffs
                                     6
                                     7                             UNITED STATES DISTRICT COURT
                                     8                             FOR THE DISTRICT OF ARIZONA
                                     9
                                         James W. Denby, et al.,                    Case No.: 2:17-CV-00119-SPL
                                    10
                                                             Plaintiffs,               PLAINTIFFS’ CONTROVERTING
                                    11
                                                                                          STATEMENT OF FACTS
5055 North 12th Street, Suite 101




                                         vs.
MILLS + WOODS LAW, PLLC




                                    12
                                                                                       (Assigned to the Honorable Steven P.
      Phoenix, AZ 85004




                                    13 City of Casa Grande, et al.,
         480.999.4556




                                                                                                      Logan)
                                    14                        Defendants.

                                    15
                                    16         Plaintiffs, by and through undersigned counsel, hereby submit their controverting
                                    17 statement of facts.
                                    18                       CONTROVERTING STATEMENT OF FACTS
                                    19         1.     Undisputed.
                                    20         2.     Plaintiff does not have sufficient information to admit or controvert
                                    21 Paragraph 2.
                                    22         3.     Plaintiff does not have sufficient information to admit or controvert
                                    23 Paragraph 3.
                                    24         4.     Plaintiff does not have sufficient information to admit or controvert
                                    25 Paragraph 4.
                                    26         5.     Plaintiff does not have sufficient information to admit or controvert
                                    27 Paragraph 5.
                                    28
                                          Case 2:17-cv-00119-SPL Document 103 Filed 02/15/19 Page 2 of 14



                                     1        6.      Plaintiff does not have sufficient information to admit or controvert
                                     2 Paragraph 6.

                                     3        7.      Undisputed.
                                     4        8.      Plaintiff does not have sufficient information to admit or controvert
                                     5 Paragraph 8.
                                     6        9.      Plaintiff does not have sufficient information to admit or controvert
                                     7 Paragraph 9.
                                     8        10.     Plaintiff does not have sufficient information to admit or controvert
                                     9 Paragraph 10.
                                    10        11.     Plaintiff does not have sufficient information to admit or controvert
                                    11 Paragraph 11.
5055 North 12th Street, Suite 101
MILLS + WOODS LAW, PLLC




                                    12        12.     Plaintiff does not have sufficient information to admit or controvert
      Phoenix, AZ 85004




                                    13 Paragraph 12.
         480.999.4556




                                    14        13.     Plaintiff does not have sufficient information to admit or controvert
                                    15 Paragraph 13.
                                    16        14.     Plaintiff does not have sufficient information to admit or controvert
                                    17 Paragraph 14.
                                    18        15.     Plaintiff does not have sufficient information to admit or controvert
                                    19 Paragraph 15.
                                    20        16.     Undisputed.
                                    21        17.     Undisputed.
                                    22        18.     Plaintiff does not have sufficient information to admit or controvert
                                    23 Paragraph 18.
                                    24        19.     Plaintiff does not have sufficient information to admit or controvert
                                    25 Paragraph 19.
                                    26        20.     Plaintiff does not have sufficient information to admit or controvert
                                    27 Paragraph 20.
                                    28


                                                                                 2
                                         Case 2:17-cv-00119-SPL Document 103 Filed 02/15/19 Page 3 of 14



                                     1       21.   Plaintiff does not have sufficient information to admit or controvert
                                     2 Paragraph 21.

                                     3       22.   Plaintiff does not have sufficient information to admit or controvert
                                     4 Paragraph 22.
                                     5       23.   Plaintiff does not have sufficient information to admit or controvert
                                     6 Paragraph 23.
                                     7       24.   Plaintiff does not have sufficient information to admit or controvert
                                     8 Paragraph 24.
                                     9       25.   Plaintiff does not have sufficient information to admit or controvert
                                    10 Paragraph 25.
                                    11       26.   Plaintiff does not have sufficient information to admit or controvert
5055 North 12th Street, Suite 101
MILLS + WOODS LAW, PLLC




                                    12 Paragraph 26.
      Phoenix, AZ 85004




                                             27.   Plaintiff does not have sufficient information to admit or controvert
         480.999.4556




                                    13
                                    14 Paragraph 27.
                                    15       28.   Plaintiff does not have sufficient information to admit or controvert
                                    16 Paragraph 28.
                                    17       29.   Plaintiff does not have sufficient information to admit or controvert
                                    18 Paragraph 29.
                                    19       30.   Plaintiff does not have sufficient information to admit or controvert
                                    20 Paragraph 30.
                                    21       31.   Plaintiff does not have sufficient information to admit or controvert
                                    22 Paragraph 31.
                                    23       32.   Plaintiff does not have sufficient information to admit or controvert
                                    24 Paragraph 32.
                                    25       33.   Plaintiff does not have sufficient information to admit or controvert
                                    26 Paragraph 33.
                                    27       34.   Undisputed.
                                    28       35.   Undisputed.

                                                                              3
                                          Case 2:17-cv-00119-SPL Document 103 Filed 02/15/19 Page 4 of 14



                                     1         36.    Undisputed.
                                     2         37.    Plaintiff does not have sufficient information to admit or controvert
                                     3 Paragraph 37.
                                     4         38.    Plaintiff does not have sufficient information to admit or controvert
                                     5 Paragraph 38.
                                     6         39.    Plaintiff does not have sufficient information to admit or controvert
                                     7 Paragraph 39.
                                     8         40.    Plaintiff does not have sufficient information to admit or controvert
                                     9 Paragraph 40.
                                    10         41.    Plaintiff does not have sufficient information to admit or controvert
                                    11 Paragraph 41.
5055 North 12th Street, Suite 101
MILLS + WOODS LAW, PLLC




                                    12         42.    Plaintiff does not have sufficient information to admit or controvert
      Phoenix, AZ 85004




                                    13 Paragraph 42.
         480.999.4556




                                    14         43.    Plaintiff does not have sufficient information to admit or controvert
                                    15 Paragraph 43.
                                    16         44.    Undisputed.
                                    17         45.    Plaintiff does not have sufficient information to admit or controvert
                                    18 Paragraph 45.
                                    19         46.    Plaintiff does not have sufficient information to admit or controvert
                                    20 Paragraph 46.
                                    21         47.    Plaintiff does not have sufficient information to admit or controvert
                                    22 Paragraph 47.
                                    23         48.    It is undisputed that SWAT announced via PA system that Ochoa had five
                                    24 minutes to exit the Residence, but Plaintiff does not have sufficient information to admit
                                    25 or controvert the remaining facts alleged in Paragraph 48.
                                    26         49.    It is undisputed that chemical munitions were fired into the residence, but
                                    27 Plaintiff does not have sufficient information to admit or controvert the remaining facts
                                    28 alleged in Paragraph 49.


                                                                                    4
                                          Case 2:17-cv-00119-SPL Document 103 Filed 02/15/19 Page 5 of 14



                                     1        50.    Undisputed.
                                     2        51.    Plaintiff does not have sufficient information to admit or controvert
                                     3 Paragraph 51.
                                     4        52.    Undisputed.
                                     5        53.    Plaintiff does not have sufficient information to admit or controvert
                                     6 Paragraph 53.
                                     7        54.    Plaintiff does not have sufficient information to admit or controvert
                                     8 Paragraph 54.
                                     9        55.    Plaintiff does not have sufficient information to admit or controvert
                                    10 Paragraph 55.
                                    11        56.    Undisputed.
5055 North 12th Street, Suite 101
MILLS + WOODS LAW, PLLC




                                    12        57.    Plaintiff does not have sufficient information to admit or controvert
      Phoenix, AZ 85004




                                    13 Paragraph 57.
         480.999.4556




                                    14        58.    Undisputed.
                                    15        59.    Plaintiff does not have sufficient information to admit or controvert
                                    16 Paragraph 59.
                                    17        60.    Plaintiff does not have sufficient information to admit or controvert
                                    18 Paragraph 60.
                                    19        61.    Plaintiff does not have sufficient information to admit or controvert
                                    20 Paragraph 61.
                                    21        62.    It is undisputed that the deployment of chemical munitions into the
                                    22 Residence did not lead to communications with Ochoa, that another robot was deployed
                                    23 into the Residence and did not see any sign of Ochoa, and then additional chemical
                                    24 munitions were deployed into the residence. However, Plaintiff does not have sufficient
                                    25 information to admit or controvert SWAT’s purpose for continuing to barrage the
                                    26 Residence with chemical munitions, despite no sighting of Ochoa.
                                    27        63.    Undisputed.
                                    28        64.    Undisputed.

                                                                                  5
                                          Case 2:17-cv-00119-SPL Document 103 Filed 02/15/19 Page 6 of 14



                                     1         65.    Plaintiff does not have sufficient information to admit or controvert
                                     2 Paragraph 65.

                                     3         66.    It is undisputed that NFDDs were deployed into the Residence, but Plaintiff
                                     4 does not have sufficient information to admit or controvert the remaining facts alleged in
                                     5 Paragraph 66.
                                     6         67.    Undisputed.
                                     7         68.    Undisputed.
                                     8         69.    Plaintiff does not have sufficient information to admit or controvert
                                     9 Paragraph 67.
                                    10         70.    Undisputed.
                                    11         71.    Plaintiff does not have sufficient information to admit or controvert
5055 North 12th Street, Suite 101
MILLS + WOODS LAW, PLLC




                                    12 Paragraph 71.
      Phoenix, AZ 85004




                                               72.    Undisputed.
         480.999.4556




                                    13
                                    14         73.    Undisputed.
                                    15         74.    Plaintiff does not have sufficient information to admit or controvert
                                    16 Paragraph 74.
                                    17         75.    Plaintiff does not have sufficient information to admit or controvert
                                    18 Paragraph 75.
                                    19         76.    Plaintiff does not have sufficient information to admit or controvert
                                    20 Paragraph 76.
                                    21         77.    Plaintiff does not have sufficient information to admit or controvert
                                    22 Paragraph 77.
                                    23         78.    Plaintiff does not have sufficient information to admit or controvert
                                    24 Paragraph 78.
                                    25         79.    Plaintiff does not have sufficient information to admit or controvert
                                    26 Paragraph 79.
                                    27         80.    Plaintiff does not have sufficient information to admit or controvert
                                    28 Paragraph 80.


                                                                                    6
                                          Case 2:17-cv-00119-SPL Document 103 Filed 02/15/19 Page 7 of 14



                                     1         81.    Plaintiff does not have sufficient information to admit or controvert
                                     2 Paragraph 81.

                                     3         82.    Plaintiff does not have sufficient information to admit or controvert
                                     4 Paragraph 82.
                                     5         83.    Plaintiff does not have sufficient information to admit or controvert
                                     6 Paragraph 83.
                                     7         84.    Plaintiff does not have sufficient information to admit or controvert
                                     8 Paragraph 84.
                                     9         85.    Plaintiff does not have sufficient information to admit or controvert
                                    10 Paragraph 85.
                                    11         86.    Plaintiff does not have sufficient information to admit or controvert
5055 North 12th Street, Suite 101
MILLS + WOODS LAW, PLLC




                                    12 Paragraph 86.
      Phoenix, AZ 85004




                                               87.    Plaintiff does not have sufficient information to admit or controvert
         480.999.4556




                                    13
                                    14 Paragraph 87.
                                    15         88.    Plaintiff does not have sufficient information to admit or controvert
                                    16 Paragraph 88.
                                    17         89.    Plaintiff does not have sufficient information to admit or controvert
                                    18 Paragraph 89.
                                    19         90.    It is undisputed that Engstrom noticed movement under the white tarp in the
                                    20 backyard that was covering a vehicle and that he was told about a loose dog in the area, but
                                    21 Plaintiff does not have sufficient evidence to admit or controvert why Engstrom believed
                                    22 a dog would be hiding under the tarp on top of the car.
                                    23         91.    Plaintiff does not have sufficient information to admit or controvert
                                    24 Paragraph 91.
                                    25         92.    Plaintiff does not have sufficient information to admit or controvert
                                    26 Paragraph 92.
                                    27         93.    Plaintiff does not have sufficient information to admit or controvert
                                    28 Paragraph 93.


                                                                                     7
                                         Case 2:17-cv-00119-SPL Document 103 Filed 02/15/19 Page 8 of 14



                                     1       94.    Plaintiff does not have sufficient information to admit or controvert
                                     2 Paragraph 94.

                                     3       95.    Plaintiff does not have sufficient information to admit or controvert
                                     4 Paragraph 95.
                                     5       96.    Plaintiff does not have sufficient information to admit or controvert
                                     6 Paragraph 96.
                                     7       97.    Undisputed.
                                     8       98.    Plaintiff does not have sufficient information to admit or controvert
                                     9 Paragraph 98.
                                    10       99.    Plaintiff does not have sufficient information to admit or controvert
                                    11 Paragraph 99.
5055 North 12th Street, Suite 101
MILLS + WOODS LAW, PLLC




                                    12       100.   Plaintiff does not have sufficient information to admit or controvert
      Phoenix, AZ 85004




                                    13 Paragraph 100.
         480.999.4556




                                    14       101.   Plaintiff does not have sufficient information to admit or controvert
                                    15 Paragraph 101.
                                    16       102.   Plaintiff does not have sufficient information to admit or controvert
                                    17 Paragraph 102.
                                    18       103.   Plaintiff does not have sufficient information to admit or controvert
                                    19 Paragraph 103.
                                    20       104.   Plaintiff does not have sufficient information to admit or controvert
                                    21 Paragraph 104.
                                    22       105.   Plaintiff does not have sufficient information to admit or controvert
                                    23 Paragraph 105.
                                    24       106.   Plaintiff does not have sufficient information to admit or controvert
                                    25 Paragraph 106.
                                    26       107.   Plaintiff does not have sufficient information to admit or controvert
                                    27 Paragraph 107.
                                    28


                                                                               8
                                         Case 2:17-cv-00119-SPL Document 103 Filed 02/15/19 Page 9 of 14



                                     1       108.   Plaintiff does not have sufficient information to admit or controvert
                                     2 Paragraph 108.

                                     3       109.   Plaintiff does not have sufficient information to admit or controvert
                                     4 Paragraph 109.
                                     5       110.   Plaintiff does not have sufficient information to admit or controvert
                                     6 Paragraph 110.
                                     7       111.   Plaintiff does not have sufficient information to admit or controvert
                                     8 Paragraph 111.
                                     9       112.   Plaintiff does not have sufficient information to admit or controvert
                                    10 Paragraph 112.
                                    11       113.   Plaintiff does not have sufficient information to admit or controvert
5055 North 12th Street, Suite 101
MILLS + WOODS LAW, PLLC




                                    12 Paragraph 113.
      Phoenix, AZ 85004




                                             114.   Plaintiff does not have sufficient information to admit or controvert
         480.999.4556




                                    13
                                    14 Paragraph 114.
                                    15       115.   Plaintiff does not have sufficient information to admit or controvert
                                    16 Paragraph 115.
                                    17       116.   Plaintiff does not have sufficient information to admit or controvert
                                    18 Paragraph 116.
                                    19       117.   Plaintiff does not have sufficient information to admit or controvert
                                    20 Paragraph 117.
                                    21       118.   Plaintiff does not have sufficient information to admit or controvert
                                    22 Paragraph 118.
                                    23       119.   Plaintiff does not have sufficient information to admit or controvert
                                    24 Paragraph 119.
                                    25       120.   Plaintiff does not have sufficient information to admit or controvert
                                    26 Paragraph 120.
                                    27       121.   Plaintiff does not have sufficient information to admit or controvert
                                    28 Paragraph 121.


                                                                               9
                                          Case 2:17-cv-00119-SPL Document 103 Filed 02/15/19 Page 10 of 14



                                     1         122.   Plaintiff does not have sufficient information to admit or controvert
                                     2 Paragraph 122.

                                     3         123.   Plaintiff does not have sufficient information to admit or controvert
                                     4 Paragraph 123.
                                     5         124.   Plaintiff does not have sufficient information to admit or controvert
                                     6 Paragraph 124.
                                     7         125.   Plaintiff does not have sufficient information to admit or controvert
                                     8 Paragraph 125.
                                     9         126.   Plaintiff does not have sufficient information to admit or controvert
                                    10 Paragraph 126.
                                    11         127.   Plaintiff does not have sufficient information to admit or controvert
5055 North 12th Street, Suite 101
MILLS + WOODS LAW, PLLC




                                    12 Paragraph 127.
      Phoenix, AZ 85004




                                               128.   Plaintiff does not have sufficient information to admit or controvert
         480.999.4556




                                    13
                                    14 Paragraph 128.
                                    15         129.   Plaintiff does not have sufficient information to admit or controvert
                                    16 Paragraph 129.
                                    17         130.   It is undisputed that Robinson provided cover for Lapre while he launched
                                    18 chemical munitions into the Residence, but Plaintiff does not have sufficient information
                                    19 to admit or controvert the remaining facts alleged in Paragraph 130.
                                    20         131.   Plaintiff does not have sufficient information to admit or controvert
                                    21 Paragraph 131.
                                    22         132.   Plaintiff does not have sufficient information to admit or controvert
                                    23 Paragraph 132.
                                    24         133.   Plaintiff does not have sufficient information to admit or controvert
                                    25 Paragraph 133.
                                    26         134.   Plaintiff does not have sufficient information to admit or controvert
                                    27 Paragraph 134.
                                    28


                                                                                   10
                                         Case 2:17-cv-00119-SPL Document 103 Filed 02/15/19 Page 11 of 14



                                     1       135.   Plaintiff does not have sufficient information to admit or controvert
                                     2 Paragraph 135.

                                     3       136.   Plaintiff does not have sufficient information to admit or controvert
                                     4 Paragraph 136.
                                     5       137.   Plaintiff does not have sufficient information to admit or controvert
                                     6 Paragraph 137.
                                     7       138.   Plaintiff does not have sufficient information to admit or controvert
                                     8 Paragraph 138.
                                     9       139.   Plaintiff does not have sufficient information to admit or controvert
                                    10 Paragraph 139.
                                    11       140.   Plaintiff does not have sufficient information to admit or controvert
5055 North 12th Street, Suite 101
MILLS + WOODS LAW, PLLC




                                    12 Paragraph 140.
      Phoenix, AZ 85004




                                             141.   Plaintiff does not have sufficient information to admit or controvert
         480.999.4556




                                    13
                                    14 Paragraph 141.
                                    15       142.   Plaintiff does not have sufficient information to admit or controvert
                                    16 Paragraph 142.
                                    17       143.   Plaintiff does not have sufficient information to admit or controvert
                                    18 Paragraph 143.
                                    19       144.   Plaintiff does not have sufficient information to admit or controvert
                                    20 Paragraph 144.
                                    21       145.   Plaintiff does not have sufficient information to admit or controvert
                                    22 Paragraph 145.
                                    23       146.   Plaintiff does not have sufficient information to admit or controvert
                                    24 Paragraph 146.
                                    25       147.   Plaintiff does not have sufficient information to admit or controvert
                                    26 Paragraph 147.
                                    27       148.   Plaintiff does not have sufficient information to admit or controvert
                                    28 Paragraph 148.


                                                                               11
                                         Case 2:17-cv-00119-SPL Document 103 Filed 02/15/19 Page 12 of 14



                                     1       149.   Plaintiff does not have sufficient information to admit or controvert
                                     2 Paragraph 149.

                                     3       150.   Plaintiff does not have sufficient information to admit or controvert
                                     4 Paragraph 150.
                                     5       151.   Plaintiff does not have sufficient information to admit or controvert
                                     6 Paragraph 151.
                                     7       152.   Plaintiff does not have sufficient information to admit or controvert
                                     8 Paragraph 152.
                                     9       153.   Plaintiff does not have sufficient information to admit or controvert
                                    10 Paragraph 153.
                                    11       154.   Plaintiff does not have sufficient information to admit or controvert
5055 North 12th Street, Suite 101
MILLS + WOODS LAW, PLLC




                                    12 Paragraph 154.
      Phoenix, AZ 85004




                                             155.   Plaintiff does not have sufficient information to admit or controvert
         480.999.4556




                                    13
                                    14 Paragraph 155.
                                    15       156.   Plaintiff does not have sufficient information to admit or controvert
                                    16 Paragraph 156.
                                    17       157.   Plaintiff does not have sufficient information to admit or controvert
                                    18 Paragraph 157.
                                    19       158.   Plaintiff does not have sufficient information to admit or controvert
                                    20 Paragraph 158.
                                    21       159.   Plaintiff does not have sufficient information to admit or controvert
                                    22 Paragraph 159.
                                    23       160.   Plaintiff does not have sufficient information to admit or controvert
                                    24 Paragraph 160.
                                    25       161.   Plaintiff does not have sufficient information to admit or controvert
                                    26 Paragraph 161.
                                    27       162.   Undisputed.
                                    28


                                                                               12
                                         Case 2:17-cv-00119-SPL Document 103 Filed 02/15/19 Page 13 of 14



                                     1
                                                         RESPECTFULLY SUBMITTED this 15th day of February 2019.
                                     2

                                     3                                    MILLS + WOODS LAW, PLLC
                                                                          By    /s/ Sean A. Woods
                                     4
                                                                              Sean A. Woods
                                     5                                        Robert T. Mills
                                                                              Jordan C. Wolff
                                     6                                        5055 N. 12th Street, Suite 101
                                                                              Phoenix, AZ 85014
                                     7
                                                                              Attorneys for Plaintiffs
                                     8
                                     9
                                    10
                                    11
5055 North 12th Street, Suite 101
MILLS + WOODS LAW, PLLC




                                    12
      Phoenix, AZ 85004
         480.999.4556




                                    13
                                    14
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28


                                                                            13
                                          Case 2:17-cv-00119-SPL Document 103 Filed 02/15/19 Page 14 of 14



                                     1                                  CERTIFICATE OF SERVICE
                                     2         I hereby certify that on February 15, 2019, I electronically transmitted the foregoing
                                     3 document to the Clerk’s Office using the ECF System for filing and transmittal of a Notice
                                     4 of Electronic Filing to the following ECF registrants:
                                     5 James M. Jellison
                                     6 Sims Murray Jellison, LTD.
                                         3101 North Central Avenue, Suite 870
                                     7 Phoenix, AZ 85012
                                         Attorney for Attorney for Defendants City of Casa Grande, Pinal County, Paul Babeu,
                                     8 Francisco Lujan, Kent Horn, David Engstrom, Mark McCabe, Jacob Robinson, C.
                                     9 Western, Michael Wilson, Garric Berry, Jane Doe Berry, Christopher Lapre, Sgt. Gragg,
                                         and Rory Skedel
                                    10
                                    11         /s/ Jordan C. Wolff
5055 North 12th Street, Suite 101
MILLS + WOODS LAW, PLLC




                                    12
      Phoenix, AZ 85004
         480.999.4556




                                    13
                                    14
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28


                                                                                     14
